Case 18-72400-FJS            Doc 37      Filed 11/02/18 Entered 11/02/18 08:50:20          Desc Main
                                        Document      Page 1 of 18


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division
In re:                                                           Case No. 18-72400-FJS
Amanda Lynn Groce                                                Chapter 7
Kristopher Michael Groce,
                   Debtors

              ___________________________________________________________

 MOTION SEEKING ENTRY OF AN ORDER IMPOSING FINES, SANCTIONS, AND
    DISGORGEMENT OF COMPENSATION FROM BANKRUPTCY PETITION
PREPARER, GREG BROUSSARD AKA GREG BOHL, AND OTHER APPROPRIATE
RELIEF PURSUANT TO 11 U.S.C. § 110 AND FINDING BOHL IN CIVIL CONTEMPT
                     AND SUPPORTING MEMORANDUM
   ______________________________________________________________

        John P. Fitzgerald, III, the Acting United States Trustee for Region Four, by counsel,

pursuant to 11 U.S.C. §110, moves the Court for entry of an order against Greg Broussard aka

Greg Bohl (“Bohl”) imposing fines and disallowing and ordering the immediate disgorgement

and forfeiture of all fees received from or on behalf of the debtors within 12 months immediately

prior to the filing of this case and any unpaid fee charged to the debtors, as well as other relief

pursuant to 11 U.S.C. § 110.

         In addition, the Acting United States Trustee moves for entry of an order, pursuant to 11

U.S.C. § 105(a), finding Bohl in civil contempt for his violation of an order entered by this Court

in Adversary Proceeding 07-07051-SCS, which decreed, in part, the following:




Kenneth N. Whitehurst, III, Esq., AUST, VSB No. 48919
Cecelia Ann Weschler, Esq., VSB No. 28245
Nicholas S. Herron, Esq., NJSB No. 03007-2008, PASB No. 208988
Office of the United States Trustee
200 Granby Street, Room 625
Norfolk, VA 23510
(757) 441-6012
Case 18-72400-FJS         Doc 37     Filed 11/02/18 Entered 11/02/18 08:50:20          Desc Main
                                    Document      Page 2 of 18




AP # 07-07051-SCS, Doc 13, entered 09/27/07 (“Virginia Injunction”).

         In support of his Motion, the Acting U.S. Trustee states:

    I.     Parties, Standing, and Jurisdiction


         1.     John P. Fitzgerald, III is the Acting United States Trustee for Region Four, which

includes the Eastern District of Virginia. He is duly appointed under 28 U.S.C. § 581(a)(4). The

United States Trustee Program is a component of the Department of Justice which oversees the

administration of bankruptcy cases and private trustees under 28 U.S.C. §586 and

11 U.S.C. §101, et seq. The U.S. Trustee enforces the provisions of 11 U.S.C. § 110, governing




                                                  2
Case 18-72400-FJS        Doc 37     Filed 11/02/18 Entered 11/02/18 08:50:20            Desc Main
                                   Document      Page 3 of 18


the activities of bankruptcy petition preparers.

       2.      This Court has jurisdiction under 28 U.S.C. § 1334(a) and (b), 28 U.S.C. §157(a)

and (b)(1) and 28 U.S.C. §151. This is a core proceeding under 28 U.S.C. § 157(b)(2)(A).

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The statutory predicates for relief are 28 U.S.C. § 586(a)(3), 11 U.S.C. §§ 110,

105(a), and 307; Rules 9020 and 9014 of the Federal Rules of Bankruptcy Procedure govern.

       4.      Bohl is an individual who has, for years, operated--alone and with others,

individually and through various entities--as a bankruptcy petition preparer, using the internet,

while violating the strictures of the United States Bankruptcy Code and flouting a plethora of

injunctions issued by bankruptcy courts across the United States.

       5.      The table below sets forth the injunctions issued by various United States

Bankruptcy Courts against Bohl.

   Case Name            Case Number         Court               Date                Scope
   Chinn                06-40275            N.D. Tex.           12/3/06             N.D. Tex.
   Frost                06-31013            Oregon              8/17/06             Oregon
   Bernales             05-50082            C.D. Ca.            6/19/06             C.D. Ca2
   Beals                05-72831            W.D. Pa.            2/24/06             W.D. Pa.
   Copeland             04-20804            S.D. Tex.           9/22/04             Texas
   Deel                 07-52098            S.D. Ohio           10/01/07            S.D. Ohio
   Caffrey              07-70511            E.D. Va.            9/27/07             nationwide
   Cosby                06-bk-2796          M.D. Fla.           9/17/07             M.D. Fla.
   Frederickson         AP07-08049          Idaho               8/10/07             nationwide
   Vardiman             06-12007            W.D. Tenn.          5/31/07             nationwide
   Chapple              06-20366            Wyoming             1/3/07              Wyoming
   Bruno                AP 16-00013         Montana             6/2/16              nationwide




                                                   3
Case 18-72400-FJS         Doc 37     Filed 11/02/18 Entered 11/02/18 08:50:20           Desc Main
                                    Document      Page 4 of 18



   Mounts                AP 08-50447        Delaware            10/2/08            Delaware
   Balsano               AP 16-07011        W.D. Pa.            6/28/16            W.D. Pa.
                                                                                   and
                                                                                   nationwide
   Balestrieri           AP 8-07-08169      E.D.N.Y.            4/14/08            E.D.N.Y.
   Kazda                 AP 15-08309        (Central Islip)     8/23/16            E.D.N.Y.
                                            E.D. N.Y.
                                            (Central Islip)
   Linkous and           15-11367           N.D. Ohio           6/11/15            Broussard
   Rhoden, Sr.           15-51455                               7/15/15            and
                                                                                   pardonmyde
                                                                                   bt.com N.D.
                                                                                   Ohio
   Raggi                 06-02058           E.D. N.C.           02/12/08           E.D.N.C.
                                            (Raleigh)                              until
                                                                                   forfeited
                                                                                   fees paid

       6.        In 2007, this Court joined the growing list of bankruptcy courts enjoining Bohl

from acting as a bankruptcy petition preparer. See AP # 07-07051-SCS, Doc 13, Entered

09/27/07.

       7.        Presently, Bohl operates using the website https://pardonmydebt.com. The

website’s “About Us” section contains the following description:

PardonMyDebt.com was designed by seasoned bankruptcy professionals to make filing Chapter 7
bankruptcy easy and affordable. We employ experienced bankruptcy attorneys and paralegals
with proven track records. Our managing partners have over 40 years of combined experience in
the field of consumer bankruptcy law and were formerly employed by top bankruptcy law firms
and trustees. Our staff includes authors, speakers, and leading authorities on consumer
bankruptcy law.
With attorney fees for a typical Chapter 7 bankruptcy costing between $1,200 to $2,500,
thousands of consumers across the nation are seeking low-cost alternatives to using a high-priced
attorney to file bankruptcy.
In most cases, the entire Chapter 7 bankruptcy process consists of completing the required forms,
filing them with the U.S. bankruptcy court, and attending a 3 to 5 minute meeting with a
bankruptcy trustee. No attorney is needed for this and no court hearing is required in most cases.
At PardonMyDebt.com, your Chapter 7 bankruptcy can be prepared in as little as one hour for
only $149. Just print and sign the completed forms, then take or mail them to your local




                                                  4
Case 18-72400-FJS        Doc 37     Filed 11/02/18 Entered 11/02/18 08:50:20             Desc Main
                                   Document      Page 5 of 18


bankruptcy court. Your bankruptcy will be effective immediately upon filing – and you’ll save
hundreds or thousands of dollars in unnecessary legal fees.

https://pardonmydebt.com/about-us/. (Last visited 10/24/2018).

       8.      The Pardon My Debt website is replete with legal advice about bankruptcy

procedure and rights.

       9.      The contact information on the Pardon My Debt website provides the following

address: 9350 Wilshire Boulevard, Suite 203 Los Angeles, CA 90212.

https://pardonmydebt.com/contact-us/. (Last visited 10/24/2018).

       10.     On information and belief, Pardon My Debt is not an entity authorized to do

business by the Secretary of the State of California or the Commonwealth of Virginia.

       11.     On information and belief, Bohl is not an attorney licensed to practice law in the

Commonwealth of Virginia or anywhere.

       12.     Bohl is a “person, other than an attorney for the debtors or an employee of such

attorney under the direct supervision of such attorney,” and is a “bankruptcy petition preparer,”

within the meaning of 11 U.S.C. § 110.

       13.     Bohl prepared “documents for filing,” within the meaning of 11 U.S.C. § 110.

II.    Bohl’s Dealings with the debtors

       14.     The debtors, Amanda Lynn Groce and Kristopher Michael Groce, live in

Virginia Beach, Virginia. In late June of 2018, struggling with financial difficulties, Mrs.

Groce sought help on the internet and came upon the website, Pardonmydebt.com. She

filled out the information and later contacted Pardonmydebt via email after she did not receive a

response to her inquiry. Bohl replied:

Hi, Amanda,




                                                 5
Case 18-72400-FJS         Doc 37     Filed 11/02/18 Entered 11/02/18 08:50:20              Desc Main
                                    Document      Page 6 of 18


You are supposed to click the Signup button and signup before you complete the
questionnaire, but that's no problem. I just texted you a few minutes ago. You can call me
direct at 954-394-3455. I can answer any questions you may have.

Greg
PardonMyDebt.com
www.pardonmydebt.com


          15. On information and belief, at Bohl’s behest, Mrs. Groce sent Bohl log-in

information for the Groces’ account at Credit Karma.com, and provided Bohl with

information about the debtors’ financial affairs, including income, assets, business, and

creditors, and Bohl prepared the debtors’ bankruptcy documents, including schedules,

statements, and the application to pay filing fee in installments, lists, and the Certification

under Local Rule 2090.1 form. Bohl provided the bankruptcy documents to the Groces, who

filed them on July 9, 2018 commencing the instant case, Case No. 18-72400. The text of the

e-mail from Bohl to Ms. Groce, transmitting the bankruptcy documents, is reproduced

below:

From: "info@pardonmydebt.com Customer Support" <info@pardonmydebt.com>
Date: July 9, 2018 at 9:11:07 AM EDT
To: "uspanda01@gmail.com" <uspanda01@gmail.com>
Subject: Bankruptcy Forms & Filing Instructions (5 attachments)

Amanda:

-- Please sign and date all applicable signature lines where indicated for “Debtor 1”. Your
husband should sign and date all applicable signature lines where indicated for “Debtor 2”.

Then take and file all documents at:

U.S. Bankruptcy Court
600 Granby Street
4th Floor
Norfolk, VA 23510
Tel: 757-222-7500
Hours: 9 am to 4pm, M-F




                                                   6
Case 18-72400-FJS        Doc 37     Filed 11/02/18 Entered 11/02/18 08:50:20         Desc Main
                                   Document      Page 7 of 18


(Photo ID is required to enter federal building. No cell phones are allowed in the building.
You must be there by 3:30 pm to file.)

-- Do not staple the forms because the court will scan them. No photocopies are required.

-- Include a copy of your pre-bankruptcy counseling certificates.

-- You will need exactly $100 at the time of filing.

 -- Your local court requires that you submit the attached creditor matrix on a CD-ROM in .txt
(text) format. Some courts may also allow it to be submitted on a flash drive.

 -- The court will notify you of the date, time, and place of your 341a meeting (also known as
“Meeting of Creditors). You will both need to attend the meeting and bring a Photo ID and a
Social Security card (no photocopies). Otherwise, the meeting will be continued.

 -- Not later than 7 days prior to the 341a meeting, you must send to your assigned bankruptcy
trustee a complete copy of your 2017 federal income tax return, if any, and photocopies of all
pay stubs that you received within the past 60 days prior to your bankruptcy filing date. The
trustee must receive these documents no later than 7 days BEFORE the meeting. Do not file
the tax return or pay stubs with the court.

-- Not later than 60 days after your 341a meeting, you must complete an online post-petition
financial management course and file a certificate of completion with the court. Otherwise,
your bankruptcy will be dismissed. Note: This is not the same as the pre-bankruptcy counseling.
You can complete the course online in 2 hours at www.summitfe.org.

-- You should receive your final discharge order in the mail from the court within 60-70 days
after your 341a meeting.

 Sincerely,

Greg

Customer Support

PardonMyDebt.com

9350 Wilshire Boulevard

Suite 203

Los Angeles, CA 90212

info@pardonmydebt.com

Tel: 800-231-2830




                                                  7
Case 18-72400-FJS               Doc 37       Filed 11/02/18 Entered 11/02/18 08:50:20          Desc Main
                                            Document      Page 8 of 18




           16.      Carolyn M. Camardo was appointed chapter 7 trustee.

           17.       The Groces paid Bohl $149 to prepare their bankruptcy documents, making a

payment to PardonMyDebt.com, via PayPal.

           18.      Bohl did not disclose his bankruptcy assistance on any document filed in this case.

           19.      Bohl did not place his own signature on any bankruptcy document prepared for

the debtors and filed in this case.

           20.       Bohl did not put an identifying number on any document prepared for the debtors

and filed in this case.

           21.      No Form B119 – Bankruptcy Petition Preparer’s Notice, Declaration and

Signature, was filed in this case.

           22.      In his dealings with the debtors, Bohl used only his first name, “Greg.”

           23.      In the course of their dealings, in person, via text, and over the telephone 1, Bohl

gave the debtors legal advice, including, but not limited to the following: advice regarding

bankruptcy procedures and rights, including advising the debtors about the need for credit

counseling; advising the debtors about and preparing the Application to Pay the Filing Fee in

Installments; determining how claims should be listed (secured, unsecured, or priority) on

debtors’ schedules; determining debtor’s exemptions; determining whether debtors had (and

listing) contracts or leases on Schedule G; advising what the debtors should do with property that

secures debt and preparing the Statement of Intention; and preparing the Statement of Current

Monthly Income and Disposable Income Calculation. Bohl gave the debtors’ legal advice about

dealing with a vehicle (2016 Highlander) during and after the filing, including advice about


1
    As noted in Paragraph 8, supra, the website is replete with legal advice.




                                                             8
Case 18-72400-FJS         Doc 37      Filed 11/02/18 Entered 11/02/18 08:50:20            Desc Main
                                     Document      Page 9 of 18


redemption, as well as advice about handling claims and exemptions related to other vehicles, and

additional legal advice about whether different types of tax debt are dischargeable.

        24.     Each instance of Bohl giving legal advice to the debtors is a violation of 11

U.S.C. § 110(e)(2)(A).

        25.     Worried about their assets and exemptions, among other things, following the

initial meeting the creditors, the debtors retained counsel and paid her $600 to address the issues

stemming from Bohls’ preparation of their bankruptcy documents.

        26.     Upon information and belief, Bohl did not provide the debtors with the

written notice required by 11 U.S.C. § 110(b)(2)(A); did not sign the notice under penalty of

perjury and did not file it with the bankruptcy documents filed in this case or any other case

prepared for filing in this Court.

        27.      Bohl did not file a declaration under penalty of perjury together with the

petition, disclosing any fee received from or on behalf of the Groces within 12 months

immediately prior to the filing of this case, and any unpaid fee charged to the Groces.

                            Fraudulent, unfair, and deceptive conduct

        28.      By providing legal advice to the Groces, Bohl engaged in the unauthorized

practice of law in violation of Virginia Code. Ann. § 54.1-3904, and violated Part 6, § 1(A) of

the Rules of the Supreme Court of Virginia. By providing Groces with legal advice, Bohl

engaged in fraudulent, unfair, or deceptive conduct.

        29.     By failing to disclose his participation in preparing the debtors’ bankruptcy

documents, Bohl engaged in fraudulent, unfair, or deceptive conduct.




                                                  9
Case 18-72400-FJS          Doc 37    Filed 11/02/18 Entered 11/02/18 08:50:20           Desc Main
                                    Document      Page 10 of 18


       30.     By preparing false bankruptcy documents 2 for the Groces to sign, Bohl engaged in

fraudulent, unfair, or deceptive conduct.

       31.     By acting as a bankruptcy petition preparer and engaging in the conduct described

herein, Bohl is in civil contempt of the Virginia Injunction, and engaged in fraudulent, unfair, or

deceptive conduct.

       V.      Violations of section 110 of the United States Bankruptcy Code

       32.      Bohl failed to comply with the following provisions of section 110:

               • (b)(1): failing to sign the bankruptcy documents and print on the bankruptcy
documents his name and address;

               • (c)(1): failing to place on the bankruptcy documents after the preparer’s
signature an identifying number;

               • (e)(2):   offering legal advice and engaging in the unauthorized practice of law;

              • (h)(2): failing to file a declaration under penalty of perjury disclosing any fee
received from or on behalf of the debtors within 12 months immediately preceding the filing of
the case; and


       33.     Bohl failed to comply with the provisions of section 110 at least fifteen times.

                                         Assessment of Fines

       34.     Pursuant to section 110(l)(2), Bohl should be fined $500 for each failure to

comply with subsections (b), (c), (e).



2
 The voluntary petition contains the false answer that the debtors did not pay or agree to pay
someone who is not an attorney to help fill out bankruptcy forms. Petition, Doc 1, page 8 of 67.
The response to Question 16 on the Statement of Financial Affairs--which asks if within 1 year
before filing bankruptcy the debtor or anyone acting on the debtor’s behalf paid or transferred
any property to anyone the debtor consulted about seeking bankruptcy or preparing a bankruptcy
petition--is also false. It discloses only a payment for “pre-bankruptcy counseling.” Statement of
Financial Affairs, Doc 1, Page 58 of 67.



                                                 10
Case 18-72400-FJS        Doc 37    Filed 11/02/18 Entered 11/02/18 08:50:20             Desc Main
                                  Document      Page 11 of 18


                                    Tripling of Fines

       35.     Pursuant to section 110(l)(2)(D), the fines assessed against Bohl shall be tripled

because Bohl prepared the Groces’ bankruptcy documents in a manner that failed to disclose his

identity as a bankruptcy petition preparer.

                               Fees to be forfeited or disgorged

        36.    Pursuant to section 110(h)(3)(B), Bohl should forfeit all fees charged in this case,

because he failed to comply with sections (b), (c), and (e).

                       Award of Statutory Damages to the debtors

        37.    Because Bohl engaged in fraudulent, unfair, or deceptive conduct, the Court

should award statutory damages to the Groces pursuant to11 U.S.C. § 110(i)(1).

               Bohl is in Civil Contempt of the Virginia Injunction

       38.     By acting as a bankruptcy petition preparer and engaging in the conduct described

herein, Bohl is in civil contempt of the Virginia Injunction.

                                              Argument

                               An Overview of 11 U.S.C. § 110

       39.     Congress enacted 11 U.S.C. § 110 as part of the Bankruptcy Reform Act to

address the “growing problem of bankruptcy preparers who abuse the system in the course of

preparing documents for debtors to file in bankruptcy court.” 140 Cong. Rec. S. 4506 (daily ed.

April 20, 1994)(statement of Senator Metzenbaum); see also In re Bush, 275 B.R. 69 (Bankr. D.

Idaho 2002)(discussing the purpose of section 110). Before section 110 was enacted, no

statutory tool was available to address non-attorneys seeking to profit at the expense of




                                                 11
Case 18-72400-FJS        Doc 37    Filed 11/02/18 Entered 11/02/18 08:50:20             Desc Main
                                  Document      Page 12 of 18


individuals unwilling or financially unable to hire legal counsel. See In re Gavin, 181 B.R. 814,

820 (Bankr. E.D. Pa. 1995).

        “‘Section 110 does not authorize or legitimize a “profession” as such; instead, it

recognizes an existing phenomenon, labels its practitioners, then enacts conduct-based

proscriptions on their services.’ ” In re Jay, 446 B.R. 227, 238 (Bankr. E.D. Va. 2010) quoting In

re Guttierez, 248 B.R. 287, 297 (Bankr.W.D.Tex.2000).

       “Section 110 strictly regulates what a non-lawyer petition preparer can and can't do.”

In re Hoag, 2017 WL 711008, at 3 (Bankr. D. Kan. Feb. 22, 2017). As one court noted: “[a

bankruptcy petition preparer] who observes the requirements of § 110 is a typist; he is not an

attorney, and he is not even a paralegal.” In re Bodrick, 2016 WL 1555593, at 4 (Bankr.

W.D.N.C. Apr. 14, 2016).

       Section 110 was strengthened by the Bankruptcy Abuse Prevention and Consumer

Protection Act of 2005, which added several subsections, including subsection (e), prohibiting

bankruptcy petition preparers from giving legal advice and subsection (l), authorizing bankruptcy

courts to fine bankruptcy petition preparers up to $500 for each violation of the statute. See Pub.

L. No. 109-8, § 210, 119 Stat. 23, 60-62 (2005).

               Full Disclosure Is Required of Bankruptcy Petition Preparers

       “Bankruptcy petition preparers must identify themselves on each document they prepare.”

In re Hoag, 2017 WL 711008, at 3 (Bankr. D. Kan. Feb. 22, 2017). They must fill out Official

Form 119, and sign it under penalty of perjury, every time “they help prepare documents that are

filed in the case.” Official Form 119. Also, bankruptcy petition preparers must place “an

identifying number” on the documents they prepare. 11 U.S.C. § 110(c)(1). Official Form 119




                                                12
Case 18-72400-FJS         Doc 37    Filed 11/02/18 Entered 11/02/18 08:50:20            Desc Main
                                   Document      Page 13 of 18


informs the debtor that petition preparers are not attorneys and cannot give legal advice to

debtors. The “no advice” notice must be filed with the other documents in the bankruptcy case

and signed by the debtor before a bankruptcy petition preparer prepares any document for filing

or accepts any fees from the debtor. In re Hoag, 2017 WL 711008, at 3 (Bankr. D. Kan. Feb. 22,

2017).

                Additional Requirements, Prohibitions, and Penalties under section 110

         Under section 110, bankruptcy petition preparers must provide the debtor a copy of each

document for filing. 11 U.S.C. § 110(d). Section 110 prohibits petition preparers from executing

documents on behalf of debtors, 11 U.S.C. § 110(e), from advertising their services as “legal,” 11

U.S.C. § 110(f), and from collecting or receiving any payment from the debtor for court fees in

connection with the filing of the petition. 11 U.S.C. § 110(g). Bankruptcy petition preparers

must disclose any fee that they charge, and their fees cannot exceed the value of the services

rendered. § 110(h). Bankruptcy petition preparers cannot practice law or give any legal advice.

11 U.S.C. § 110(e)(2) & (k). Section 110(e)(2)(B) includes a non-exhaustive list of examples of

prohibited legal advice. U.S. Trustee v. McIntire (In re Sanchez), 446 B.R. 531, 538

(Bankr.D.N.M.2011). The proscription against giving legal advice is broad. In re Monson, 522

B.R. 340, 346 (Bankr. D. Utah 2014). “Virtually any exercise of discretion about what to include

or not include in the bankruptcy documents, will touch upon a bankruptcy ‘procedure’ or ‘right.’”

Id. citing In re Hennerman, 351 B.R. 143, 151 (Bankr.D.Colo.2006).

         “The statute provides a variety of sanctions for any violations, including disgorgement of

some or all fees charged, § 110(h)(3), Bankruptcy Code; fines, § 110(l )(1), Bankruptcy Code;

compensatory and statutory damages, § 110(i)(1), Bankruptcy Code; and injunctive relief, §




                                                 13
Case 18-72400-FJS        Doc 37     Filed 11/02/18 Entered 11/02/18 08:50:20              Desc Main
                                   Document      Page 14 of 18


110(j), Bankruptcy Code.” In re Jay, 446 B.R. 227, 237 (Bankr. E.D. Va. 2010). As Judge

Doumar wrote, “[t] he total amount of sanctions allowed under § 110 for egregious violations can

add up to a significant amount of money.” McDow v. Mayton, 379 B.R. 601, 607–08

(E.D.Va.2007)(concluding that a BPP was liable for a maximum sanction of $45,875, but only

sanctioning the BPP in the total amount of $3,375).

       A bankruptcy petition preparer who violates sections 110(b), (c), (d), (e), (f), (g), or (h)

may be fined $500 for each violation. However, these civil penalties must be tripled under

section 110(1)(1) if the bankruptcy petition preparer fails to disclose his or her identity. The

statute also provides that any fees “in excess of the value of services rendered for the documents

prepared” shall be disallowed and ordered to be turned over to the bankruptcy trustee. 11 U.S.C.

§ 110(h)(2).

                                               Civil Contempt

       40.     Rule 9014 governs a motion for an order of contempt made by the United States

trustee. See Fed. R. Bankr. P. 9020. 11 U.S.C. § 105(a) authorizes a bankruptcy court to hold a

party in civil contempt for failing to comply with a previous order. In re Walters, 868 F.2d 665,

669-70 (4th Cir. 1989). The Virginia Injunction is an order of the Bankruptcy Court, and the

Court may impose civil sanctions on Bohl for violating it See Cherry v. Arendall (In re Cherry),

247 B.R. 176, 186–87 (Bankr. E.D.Va. 2000). “Judicial sanctions in civil contempt proceedings

may, in a proper case, be employed for either or both of two purposes: to coerce the defendant

into compliance with the court's order, and to compensate the complainant for losses sustained.”

In re Cherry, 247 B.R. at 187 (Bankr. E.D. Va. 2000) citing United States v. United Mine

Workers, 330 U.S. 258, 303 (1947).




                                                 14
Case 18-72400-FJS        Doc 37    Filed 11/02/18 Entered 11/02/18 08:50:20              Desc Main
                                  Document      Page 15 of 18


       To establish civil contempt, the U.S. Trustee must prove the following, by clear and

convincing evidence: “(1) the existence of a valid decree of which the alleged contemnor had

actual or constructive knowledge; (2) a showing that the decree was in the movant's ‘favor’; (3) a

showing that the alleged contemnor by [his] conduct violated the terms of the decree, and had

knowledge (at least constructive knowledge) of such violations; and (4) a showing that movant

suffered harm as a result. Colonial Williamsburg Found. v. Kittinger Co., 792 F. Supp. 1397,

1405–06 (E.D. Va. 1992), aff'd, 38 F.3d 133 (4th Cir. 1994).” 3 The Supreme Court’s well-

established teaching about a civil contempt is instructive:

       The absence of wilfulness does not relieve from civil contempt. Civil as distinguished
       from criminal contempt is a sanction to enforce compliance with an order of the court or
       to compensate for losses or damages sustained by reason of noncompliance. See United
       States v. United Mine Workers, 330 U.S. 258, 303, 304, 67 S.Ct. 677, 701, 91 L.Ed. 884;
       Penfield Co. v. Securities & Exchange Commission, 330 U.S. 585, 590, 67 S.Ct. 918,
       921, 91 L.Ed. 1117; Maggio v. Zeitz, 333 U.S. 56, 68, 68 S.Ct. 401, 407. Since the
       purpose is remedial, it matters not with what intent the defendant did the prohibited act.


McComb v. Jacksonville Paper Co., 336 U.S. 187, 191 (1949)(footnote omitted).

       Bohl is in civil contempt of the Virginia Injunction. It is a valid order in favor of the

United States Trustee, issued pursuant to a statute enacted in the public interest, 4 of which Bohl



3
 The test cited above is standard in the Fourth Circuit, although courts often compress the
elements. See generally Erhart v. Fina, 2012 WL 12870343, at 4 (E.D. Va. Nov. 14, 2012), aff'd
sub nom. In re Fina, 550 F. App'x 150 (4th Cir. 2014)(compressing elements for civil contempt
of discharge injunction to two: (1) creditor actually violated the order, and (2) creditor committed
an intentional act to recover the discharged debt with knowledge of the injunction.)
4
  In the seeking preliminary injunctive relief pursuant to statutory authority, proof of harm is
presumed. The same presumption should pertain to the U.S. Trustee’s request for a finding of
civil contempt for violation of an injunction issued pursuant to section 110. See generally In re
Bradshaw, 233 B.R. 315, 326 (Bankr. D.N.J. 1999) (traditional test for injunctive relief not
applied in action enforcing section 110 because where “Congress has seen fit to act in a given
area by enacting a statute, irreparable injury must be presumed.”).



                                                 15
Case 18-72400-FJS        Doc 37    Filed 11/02/18 Entered 11/02/18 08:50:20             Desc Main
                                  Document      Page 16 of 18


presumably had knowledge. The Virginia Injunction was served on Bohl; he did not appeal the

Virginia Injunction or move to vacate or amend it. The Virginia Injunction “set[s] forth in

specific detail an unequivocal command.” Ferrell v. Pierce, 785 F.2d 1372, 1378 (7th Cir.1986).

Bohl was permanently enjoined from acting as a bankruptcy petition preparer. And yet, he has

persisted in preparing bankruptcy documents for filing, for compensation, flouting the Virginia

Injunction and the law. By acting as a bankruptcy petition preparer and by failing to pay fines and

disgorge fees imposed by the Virginia Injunction, Bohl is in civil contempt.

       Courts exercise broad discretion in fashioning remedies for civil contempt of orders

issued pursuant to section 110. See e.g. In re Walker, 257 B.R. 493, 498–99 (Bankr. N.D. Ohio

2001)(court orders preparer to pay an additional fine in the amount of $10 for each day that he

fails to pay the original $500 fine); In re Bagley, 2010 WL 3734001, at 2 (Bankr. D. Mont. Sept.

20, 2010)(awarding UST attorneys’ fees of $1,190 as a sanction for civil contempt and to coerce

petition preparer to comply with court's orders, and purge the contempt, or preparer should

expect increasingly severe sanctions); In re Repp, 218 B.R. 518, 519-20 (Bankr. D.

Ariz.1998)(among other things, sanctioning petition preparers by imposing fine of $1,000,000 for

violating injunction and not paying numerous fines earlier imposed); In re Garrison, 492 B.R.

473, 478 (Bankr. D.S.C. 2012)(UST continued to retain possession of the preparer’s computer,

among other things)(agreed sanction); See also In re Stone, 166 B.R. 269 (W.D. Pa.

2009)(ordering legal assistant found in civil contempt of prior order to cease and desist from

preparing petitions to provide United States Trustee with list of all bankruptcy petitions he

prepared, both prior to and subsequent to the entry of the prior order, among other

sanctions)(debtor’s motion for contempt analyzed under section 105, not section 110).




                                                16
Case 18-72400-FJS           Doc 37    Filed 11/02/18 Entered 11/02/18 08:50:20             Desc Main
                                     Document      Page 17 of 18


          The U.S. Trustee requests that the following sanctions be awarded for Bohl’s contempt of

the Virginia Injunction: issuance of an order directing Bohl to provide a list of all Virginia

debtors for whom he has prepared bankruptcy documents for compensation since entry of the

Virginia Injunction, and directing Bohl to disclose the amount of fees received from each debtor,

and imposing a sanction in the amount of $1000.00, payable to the United States Trustee..

          WHEREFORE, United States Trustee respectfully requests that this Court:

          A.      fine Bohl $500 for each failure to comply with 11 U.S.C. §§ 110(b)(1); 11 U.S.C.
    § 110(b)(2)(B); 11 U.S.C. § 110(c)(1); 11 U.S.C. § 110(e)(2); 11 U.S.C. § 110(h)(2) payable to
    the United States Trustee for deposit pursuant to 11 U.S.C. §110(l)(4)(A), for a total fine of
    $7,500 and triple the fine to $22,500 as required by 11 U.S.C. §110(l)(2)(D); 5
          B.      award statutory damages to the Groces, in the amount of $2,000.00, pursuant to
    §110(i)(1), because Bohl violated §110(e)(2)(A) and engaged in fraudulent, unfair, and
    deceptive conduct, and assess additional damages to the extent the Court determines the
    Groces suffered actual damages;
          C.      order the immediate forfeiture and turnover by Bohl of the $149 in fees, collected
    from the debtors, pursuant 11 U.S.C. §110(h)(3)(B);
          D.      find Bohl in civil contempt of the Virginia Injunction and award the following
    sanctions: issuance of an order directing Bohl to provide a list of all Virginia debtors for whom
    he has prepared bankruptcy documents for compensation since entry of the Virginia Injunction,
    and directing Bohl to disclose the amount of fees received from each debtor, and imposing a
    sanction in the amount of $1000.00, payable to the United States Trustee;
          E.      grant the Acting U.S. Trustee such additional relief to which he may be entitled.




5
    Bohl has violated the provisions of section 110 at least fifteen times in this case.



                                                    17
Case 18-72400-FJS       Doc 37    Filed 11/02/18 Entered 11/02/18 08:50:20          Desc Main
                                 Document      Page 18 of 18


Dated: November 2, 2018

                                                   Respectfully submitted,

                                                   John P. Fitzgerald, III
                                                   United States Trustee for Region Four

                                                   /s/ Cecelia Ann Weschler
                                                   Kenneth N. Whitehurst, III
                                                   Assistant U.S. Trustee

                                                   Cecelia Ann Weschler
                                                   Trial Attorney


                               CERTIFICATE OF SERVICE

        I certify that on November 2, 2018, service of the Motion and accompanying Notice of
Motion on all attorney Users in this case was accomplished through the Notice of Electronic
Filing, pursuant to CM/ECF Policy 9 of the United States Bankruptcy Court for the Eastern
District of Virginia, Case Management/Electronic Case Files (CM/ECF) Policy Statement,
Version 09/04/09.

       I certify that on November 2, 2018, service on Greg Broussard aka Greg Bohl of this
Motion and the accompanying Notice of Motion was accomplished by first class U.S. Mail,
postage prepaid, addressed as follows:


                             Greg Broussard aka Greg Bohl
                             PardonMyDebt.com
                             9350 Wilshire Boulevard
                             Suite 203
                             Los Angeles, CA 90212

                                              /s/ Cecelia Ann Weschler




                                              18
